DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 9-11, in the reply filed on December 22, 2011 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 3, is indefinite because the claim should include all the limitations of claim 8 and claim 1 to make claim 9 clear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyanaga et al. (JP 2015-193525).
INDEPENDENT CLAIM 9:
Miyanaga et al. teach a method of producing a semiconductor device including an oxide semiconductor film, the method comprising preparing the sputtering target and forming the oxide semiconductor film by a sputtering method using the sputtering target.  (Paragraphs 0012-0014, 0017-0018, 0033-0036, 0040-0042, 0070, 0091, 0119-0122)  Regarding the second crystal phase having a first diffraction peak at a location of more than 34.74 degrees and less than 34.97 degrees of 2θ in X-ray diffraction, since Miyanga et al. teach forming the target similarly or if not the same as Applicant the second crystal phase would meet this limitation.  (Paragraph 0040 - Further, "containing a big bite type crystal phase as a main component" means that the ratio of the big bite type crystal phase in the oxide sintered body (the big bite type crystal phase occupancy rate described later) is 90% or more. Means. The oxide sintered body may contain other crystal phases such as a crystal phase inevitably mixed. The method for discriminating between the big bite type crystal phase and the other crystal phases is as follows.)


DEPENDENT CLAIM 10:
Miyanaga et al. teach a content of the tungsten relative to the total of the indium, the tungsten, and the zinc in the oxide semiconductor film is more than 0.01 atom % and less than or equal to 5.0 atom %, a content of the zinc relative to the total of the indium, the tungsten, and the zinc in the oxide semiconductor film is more than or equal to 1.2 atom % and less than 50 atom %, and an atomic ratio of the zinc to the tungsten in the oxide semiconductor film is more than 1 and less than 20000.  (Paragraph 0027 - In the semiconductor device of the present embodiment, the content of tungsten in the oxide semiconductor film with respect to the total of indium, tungsten and zinc is made larger than 1.2 atomic% and smaller than 30 atomic%, and is contained in the oxide semiconductor film. The content of zinc with respect to the total of indium, tungsten and zinc can be greater than 1.2 atomic% and less than 30 atomic%. This makes it possible to increase the ratio of the ON current to the OFF current at a low drive voltage in the semiconductor device including the oxide semiconductor film as the channel layer.  Paragraph 0091 – In the TFT which is the semiconductor device 10 of the present embodiment, from the viewpoint of increasing the ratio of the ON current to the OFF current at a low drive voltage, the atomic ratio of tungsten to zinc contained in the oxide semiconductor film 14 (hereinafter, "" The W / Zn atomic ratio ”) is preferably greater than 0.5 and less than 3.0, more preferably greater than 0.8 and less than 2.5, and greater than 1.0 and greater than 2.2. Smaller is more preferred. Here, the chemical composition of the oxide semiconductor film 14, that is, the W / Zn atomic ratio is measured by RBS (Rutherford backscattering analysis).
DEPENDENT CLAIM 11:
	Regarding claim 11, Miyanaga et al. teaches forming a film utilizing the same method and same target as Applicant requires.  Therefore the film would be one of nano crystal oxide and amorphous oxide.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
January 6, 2022